                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACQUELINE ZHANG,                                  Case No. 17-CV-00007-LHK
                                  11
                                                        Plaintiff,                          ORDER RE: VICARIOUS AND
                                  12                                                        RESPONDEAT SUPERIOR LIABILITY
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         COUNTY OF MONTEREY, MONTEREY
                                  14     COUNTY RESOURCE MANAGEMENT
                                         AGENCY, and MONTEREY COUNTY
                                  15     PARKS DEPARTMENT,

                                  16                    Defendants.

                                  17
                                              Plaintiff’s proposed jury instructions include an “Instruction to Vicarious Responsibility.”
                                  18
                                       ECF No. 149, at 76. Plaintiff argues that vicarious and respondeat superior liability are applicable
                                  19
                                       to the instant case because of statements made and actions taken by Mark Mariscal (“Mariscal”)
                                  20
                                       and approved by Nick Chiulos (“Chiulos”). Id. at 79. Below, the Court briefly addresses
                                  21
                                       vicarious and respondeat superior liability.
                                  22
                                              First, under Section 1983, a municipality is liable for a constitutional injury only where the
                                  23
                                       municipality itself caused the injury through “execution of a government’s policy or custom,
                                  24
                                       whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent
                                  25
                                       official policy.” Monell v. Dep’t of Soc. Serv. of N.Y., 436 U.S. 658, 694 (1978).
                                  26
                                              The United States Supreme Court has therefore made clear that under Section 1983, “local
                                  27

                                  28                                                    1
                                       Case No. 17-CV-00007-LHK
                                       ORDER RE: VICARIOUS AND RESPONDEAT SUPERIOR LIABILITY
                                   1   governments are responsible only for ‘their own illegal act.’ They are not vicariously liable under

                                   2   § 1983 for their employees’ actions.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (citation

                                   3   omitted). Thus, “[r]espondeat superior or vicarious liability will not attach under § 1983.” City of

                                   4   Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989). To the extent that Plaintiff seeks to establish

                                   5   liability for the County of Monterey, Monterey County Resource Management Agency, and

                                   6   Monterey County Parks Department under Section 1983, Plaintiff must establish the

                                   7   municipality’s liability directly. The Court has already outlined the bases for municipal liability.

                                   8   See ECF No. 188.

                                   9          Second, Plaintiff argues that vicarious or respondeat superior liability may be used to

                                  10   establish that Plaintiff had an implied-in-fact contract with the County that established a property

                                  11   right in Plaintiff’s employment. See ECF No. 149, at 77-78. However, the Court finds no support

                                  12   for that proposition.
Northern District of California
 United States District Court




                                  13          A public employee is not entitled to due process based on deprivation of a property interest

                                  14   in a position unless that employee has a “legitimate claim of entitlement” to the position. See

                                  15   Board of Regents v. Roth, 408 U.S. 564, 577 (1972). That entitlement “must be granted by state

                                  16   law,” Koepping v. Tri-County Metropolitan Transp. Dist. of Oregon, 120 F.3d 998, 1005 (9th Cir.

                                  17   1997), or “some other independent source.” Faurie v. Berkeley Unified School Dist., 2008 WL

                                  18   820682, at *8 (N.D. Cal. Mar. 26, 2008). “Under California law, county charters, rules and

                                  19   regulations generally determine whether there is such an entitlement.” Weisbuch v. County of Los

                                  20   Angeles, 119 F.3d 778, 780-81 (9th Cir. 1997).

                                  21          Thus, an “oral representation of [Plaintiff’s] supervisors,” “untethered to specific positive

                                  22   law, is insufficient to create a property interest.” Faurie, 2008 WL 820682, at *8. “In other

                                  23   words, expectations based on oral representations, employment history, or positive evaluations are

                                  24   not sufficient to give the Plaintiff a property interest in [her] public employment.” Id. at *9.

                                  25          Accordingly, Plaintiff may not use an implied-in-fact contract claim to establish a property

                                  26   right in Plaintiff’s position in order to state a due process claim. As such, Plaintiff has no basis to

                                  27   offer a theory of vicarious or respondeat superior liability to establish that Mariscal or Chiulos

                                  28                                                      2
                                       Case No. 17-CV-00007-LHK
                                       ORDER RE: VICARIOUS AND RESPONDEAT SUPERIOR LIABILITY
                                   1   entered into a binding contract with Plaintiff. Therefore, Plaintiff may not offer such a theory at

                                   2   trial.

                                   3            Moreover, in order for Plaintiff to establish a “legitimate claim of entitlement” to her

                                   4   position with the County through Mariscal or Chiulos, Plaintiff must demonstrate that Plaintiff’s

                                   5   entitlement was granted by “state law,” Koepping, 120 F.3d at 1005, or “some other independent

                                   6   source.” Faurie, 2008 WL 820682, at *8. Accordingly, in order for statements or actions by

                                   7   Mariscal or Chiulos to have the effect of creating a “legitimate claim of entitlement” in Plaintiff’s

                                   8   position, Mariscal or Chiulos’ action must have been authorized or given legal force by a state law

                                   9   or other statute or regulation. See Weisbuch, 119 F.3d at 780-81 (“Under California law, county

                                  10   charters, rules and regulations generally determine whether there is such an entitlement.”).

                                  11            Plaintiff argues that Mariscal’s statement and actions are sufficient to create a “legitimate

                                  12   claim of entitlement” because Mariscal was an “Appointing Authority” for the County under the
Northern District of California
 United States District Court




                                  13   Monterey County Policies and Procedures. ECF No. 149, at 79. Plaintiff further argues that as an

                                  14   Appointing Authority, Mariscal had the authority to make Plaintiff a permanent employee through

                                  15   his statement and actions. Id. However, beyond quoting a single sentence from the Monterey

                                  16   County Policies and Procedures, Plaintiff has not produced evidence that Mariscal had the

                                  17   requisite authority to alter Plaintiff’s employment status through his statements or actions and

                                  18   thereby create a “legitimate claim of entitlement” to Plaintiff’s position. Furthermore, Plaintiff

                                  19   fails to cite any state law or other statute or regulation that gave legal force to the actions of

                                  20   Mariscal or Chiulos. Thus, Plaintiff has failed to establish a “legitimate claim of entitlement” to

                                  21   her position with the County through Mariscal or Chiulos.

                                  22            Accordingly, vicarious or respondeat superior liability do not apply, and Plaintiff may not

                                  23   offer either theory at trial.

                                  24   IT IS SO ORDERED.

                                  25   Dated: June 6, 2021

                                  26                                                      ______________________________________
                                                                                          LUCY H. KOH
                                  27                                                      United States District Judge
                                  28                                                       3
                                       Case No. 17-CV-00007-LHK
                                       ORDER RE: VICARIOUS AND RESPONDEAT SUPERIOR LIABILITY
